       Case 2:12-cv-00859-LMA Document 1203 Filed 10/15/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


LAWSHAWN JONES, ET AL.                                                 CIVIL ACTION

VERSUS                                                                       No. 12-859

MARLIN GUSMAN, ET AL.                                                      SECTION I


                                         ORDER

      Having considered Independent Jail Compliance Director Darnley R. Hodge,

Sr.’s motion 1 to clarify the Court’s stipulated order, 2 the record, the applicable law,

the   Magistrate      Judge’s   Report   and   Recommendation       (the   “report   and

recommendation”), 3 and the failure of any party to file objections to the report and

recommendation, the Court hereby approves the report and recommendation and

adopts it as its own opinion herein.

       Accordingly,

      IT IS ORDERED that Darnley R. Hodge, Sr.’s motion is DENIED.

      New Orleans, Louisiana, October 15, 2018.




                                            _______________________________________
                                                      LANCE M. AFRICK
                                            UNITED STATES DISTRICT JUDGE




1 R. Doc. No. 1170.
2 R. Doc. No. 1082.
3 R. Doc. No. 1199.
